DETAILED ACTION
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-3 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a nitride semiconductor light emitting element comprising all limitations of the claims, specifically including but not limited to “the active layer comprising a plurality of barrier layers doped with Si, the plurality of barrier layers comprising an AlN layer and an AlGaN layer, wherein Si concentration distribution in a direction of stacking the n-type cladding layer and the active layer has a local peak between the AlN layer and the AlGaN layer” of Claim 1, “the active layer comprising a single quantum well structure that comprises a single barrier layer comprising AlGaN and located on the n-type cladding layer side and a single well layer comprising AlGaN with a smaller Al composition than that of the AlGaN constituting the single barrier layer, and the Si concentration distribution has the peaks in the single well layer” of Claim 2, and “the active layer comprising a multiple quantum well structure formed by alternately stacking a plurality of barrier layers and a plurality of well layers, wherein the Si concentration distribution has peaks at an end of a lower well layer that is one of the plurality of well layers and is located on the n-type cladding layer side of the multiple quantum well structure” of Claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891